EXAMINER'S AMENDMENT
Full faith and credit has been given to actions and searches of previous examiners.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Liu on 8/23/2021.

The application has been amended as follows: 
Note that the amendments are made to the Claims of 3/9/21, as the Claims of 5/10/2021 were not entered. 

1. A system for monitoring a vascular access comprising: 
a wearable vascular access monitor comprising: 
a plurality of sensors placed at different locations and configured to provide a plurality of physiological measurements, wherein the plurality of sensors comprise a first sensor and a second sensor, wherein the first sensor is located at a first distance away from a point of the vascular access and configured to provide a first point and configured to provide a second physiological measurement of the plurality of physiological measurements; and
a communication interface configured to facilitate communications with a client device; and
the client device, wherein the client device is configured to:
determine a first differential reading using the first physiological measurement, the first distance, the second physiological measurement, and the second distance, wherein the first distance is a distance between the first sensor and the vascular access point and the second distance is a distance between the second sensor and the vascular access point;
determine whether the first differential reading exceeds a first threshold; and
send an alert to an emergency device in response to the first differential reading exceeding the first threshold.

8.	The system according to claim 1, wherein the first sensor is a first temperature sensor and the second sensor is a second temperature sensor, and the vascular access point is located between the first temperature sensor and the second temperature sensor.

9.	The system according to claim 1, wherein the first sensor is a first temperature sensor and the second sensor is a second temperature sensor, and the second temperature sensor is located between the first temperature sensor and the vascular access point.

11.	The system according to claim 9, wherein the client device is further configured to determine gradient temperature measurements proximate to the vascular access point based on the first physiological measurement and the second physiological measurement, and wherein the alert sent to the emergency device is further based on the gradient temperature measurements and indicates a location of an infection.


14.	One or more non-transitory computer-readable media having processor-executable instructions stored thereon for monitoring a vascular access, wherein the processor-executable instructions, when executed, facilitate: 
receiving, from a plurality of sensors of a wearable access monitor placed at different locations, a plurality of physiological measurements, wherein the plurality of physiological measurements comprise a first physiological measurement and a second physiological measurement, wherein the first physiological measurement is from a first sensor of the plurality of sensors and the first sensor is located at a first distance away from a point of  the vascular access, and wherein the second physiological measurement is from a second sensor of the plurality of sensors and the second sensor is located a second distance away from the vascular access point;
determining a first differential reading using the first physiological measurement, the second physiological measurement, the first distance, and the second distance, wherein the first distance is a distance between the first sensor and the vascular access point and the second distance is a distance between the second sensor and the vascular access point;
determining whether the first differential reading exceeds a first threshold; and
sending an alert to an emergency device in response to the first differential reading exceeding the first threshold.



19.	A device for monitoring a vascular access, the device comprising a processor and a non-transitory computer-readable medium having processor-executable instructions stored thereon, wherein the processor-executable instructions, when executed by the processor, facilitate performance of the following: 
receiving, from a plurality of sensors of a wearable access monitor placed at different locations, a plurality of physiological measurements, wherein the plurality of physiological measurements comprise a first physiological measurement and a second physiological measurement, wherein the first physiological measurement is from a first sensor of the plurality of sensors and the first sensor is located at a first distance away from a point of the vascular access, and wherein the second physiological measurement is from a second sensor of the plurality of sensors and the second sensor is located a second distance away from the vascular access point;
determining a first differential reading using the first physiological measurement, the second physiological measurement, the first distance, and the second distance, wherein the first distance is a distance between the first sensor and the vascular access point and the second distance is a distance between the second sensor and the vascular access point;
determining whether the first differential reading exceeds a first threshold; and
sending an alert to an emergency device in response to the first differential reading exceeding the first threshold.
 

24.	A method for monitoring a vascular access comprising:
receiving, from a plurality of sensors of a wearable access monitor placed at different locations, a plurality of physiological measurements, wherein the plurality of physiological measurements comprise a first physiological measurement and a second physiological measurement, wherein the first physiological measurement is from a first sensor of the plurality of sensors and the first sensor is located at a first distance away from a point of the vascular access, and wherein the second physiological measurement is from a second sensor of the plurality of sensors and the second sensor is located a second distance away from the vascular access point;
determining a first differential reading using the first physiological measurement, the second physiological measurement, the first distance, and the second distance, wherein the first distance is a distance between the first sensor and the vascular access point and the second distance is a distance between the second sensor and the vascular access point;
determining whether the first differential reading exceeds a first threshold; and
sending an alert to an emergency device in response to the first differential reading exceeding the first threshold.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not reasonably teach, suggest or render obvious, either alone or in combination, claims 1, 14, 19, and 24, each taken as a whole. The closest prior art of record is US 2001/0007930 by Kleinekofort, yet it fails to teach determining a first differential reading using the first physiological measurement from the first sensor, the second physiological measurement from the second sensor, the first distance, and the second distance, wherein the first distance is a distance between the first sensor and the vascular access point and the second distance is a distance between the second sensor and the vascular access point, in combination with the other limitations of each of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792